Name: Commission Regulation (EEC) No 4061/88 of 21 December 1988 laying down further detailed rules of application as regards import licences for certain processed products obtained from sour cherries originating in Yugoslavia
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  plant product;  trade;  political geography
 Date Published: nan

 24. 12. 88 Official Journal of the European Communities No L 356/45 COMMISSION REGULATION (EEC) No 4061/88 of 21 December 1988 laying down further detailed rules of application as regards import licences for certain processed products obtained from sour cherries originating in Yugoslavia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2247/88 (2), and in particular Articles 14 (3) and 15 (4) thereof, Having regard to Council Regulation (EEC) No 1201 /88 of 28 April 1 988 establishing import mechanisms for certain processed products obtained from sour cherries and originating in Yugoslavia (3), and in particular Article 5 thereof, Article 1 Imports of processed products obtained from sour cherries and originating in Yugoslavia listed in Annex II to Council Regulation (EEC) No 1201 /88 shall be subject to the provisions of this Regulation. Article 2 1 . Import licences shall be issued on the fifth working day following the day of lodging of the application provided that the Commission has not laid down special measures in the meanwhile. Applications may not be lodged before 1 January of the year of import of the product. If the quantities in respect of which licences or certificates have been applied for exceed the quantities available, the Commission shall lay down a fixed percentage to reduce the quantities applied for. 2 . Notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the quantity released for free circulation may not exceed that indicated in Sections 17 and 18 of the import licence. The figure 3 shall be entered to that end in Section 19 of the licence. Article 3 Notwithstanding Article 2 ( 1 ) of Regulation (EEC) No 743/87, import licences for products listed in Annex II to Regulation (EEC) No 1201 /88 shall be valid for a period of two months from the date of their actual issue within the meaning of Article 21 (2) of Regulation (EEC) No 3719/88 . However, that term of validity may not extend beyond 31 December of the year in question. Article 4 1 . Member States shall notify the Commission of the quantities in respect of which the import licences issued have not been used. Such notification shall take place before the 15th of each month . 2. Article 33 (5) of Regulation (EEC) No 3719/88 shall apply. f Article 5 This Regulation shall enter into force on 1 January 1989. Whereas Yugoslavia has undertaken to limit exports of such products to the Community to an annual quantity of 19 900 tonnes ; whereas Regulation (EEC) No 1201 /88 provides that the Commission is to suspend the issue of import licences once imports exceed the abovementioned quantity ; Whereas certain detailed rules of application should be laid down to ensure the sound management of the arrangements in question and in particular to ensure that the quantities fixed annually are not exceeded ; whereas those detailed rules must relate in particular to the issue of licences at the end of a period enabling the quantities available to be monitored and permitting the notifications required by the Member States to be made ; whereas those detailed rules are supplementary to the provisions laid down - in Commission Regulations (EEC) No 743/87 of 13 March 1987 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables (4) and (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (*) except where this Regulation provides for exceptions therefrom ; Whereas, in order to ensure better management of the import arrangements in question, provision should moreover be made for a shorter term of validity for import licences, for a limitation of all operations relating to licences or certificates to the same calendar year and for regular notification by the Member States of the quantities in respect of which licences or certificates have not been used ; (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 198, 26. 7. 1988, p. 21 . (3) OJ No L 115, 3 . 5 . 1988 , p. 9 . 0 OJ No L 75, 17. 3 . 1987, p. 6. 0 OJ No L 331 , 2. 12. 1988, p. 1 . No L 356/46 Official Journal of the European Communities 24. 12. 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1988 . For the Commission Frans ANDRIESSEN Vice-President